Title: To George Washington from Joseph Jones, 27 February 1783
From: Jones, Joseph
To: Washington, George


                        
                            Dr Sr
                            Philada 27th Febry 1783
                        
                        Your favors of the 14th Decr last and the 11th inst. have been duly received—a series of ill health through
                            the fall and the greatest part of the Winter and which untill very lately rendered my attendance in Congress seldom and
                            very irregular must be my apology for suffering the first to remain so long unanswered.
                        Congress have been for some time past almost wholely employed in devising some general and adequate funds for
                            paying the interest and in time sinking the principal of the public debt as well as to provide for future loans should the
                            continuance of the War render borrowing necessary—difficulties apparently insurmountable presented themselves in almost
                            every stage of the business, owing to the different circumstances of the several States, and the necessity, that the
                            subjects selected for taxation to form the funds, should operate throughout them all, generally and equally, or nearly so,
                            to make them acceptable. After opening and discussing a variety of questions, no object has been yet discovered, to which
                            so few objections lie, as the import duty formerly recommended to the States, and which, with some alterations from the
                            former plan to obviate the objections that have been raised, has been agreed to in a Comtee of the whole and will I think
                            be finally adopted—What this duty, when granted by the States will amount to annually, is very uncertain—in time of peace
                            there can be no doubt but it will be considerable and for years prove an increasing fund, but it is thought by no means
                            adequate to the payment of the interest and sinking the principal of the national Debt—Other means have therefore been
                            considered in aid of the import duty—Land, Polls, Salt, Wine, Spirits, Tea &c, these last being what are called
                            luxuries it is thot may bear a small tax in addition to the import duty—I fear at present few of these will go down, and
                            that we shall be obliged at last to rest the payment of the public Debt upon the mode presented by the Confn (requisitions proportioned on the States according to the value of land buildings
                            &c. a plan for obtaining which scale of proportion has been digested and agreed upon in Congress and will
                            immediately go on to the States,) and the produce of the 5 ⅌ Ct duty if granted—A small poll tax, did
                            not the Constitution of Maryland stand in the way, might probably succeed, as it wo’d operate more equally perhaps than any
                            other, and may be adopted, allowing Maryland to substitute some other adequate and productive fund in its room. A short
                            time will bring to a conclusion our efforts on this business, which I am in hopes will terminate in the adoption of such
                            measures as may be acceptable to the States, and produce the granting such funds as will restore public credit, give value
                            to the great mass of depreciated certificates, and enable Congress to render, to every Class of the public Crediters ample
                            justice. Congress have the purest intentions towards the public Crediters, and will use their best exertions in obtaing
                            from the States the means to do them speedy and complete justice—such is their opinion of the merit and services of the
                            Army that did it not wound the sense of justice, they want not the inclination to give them the preference to any other
                            class of Crediters but equity and sound policy forbid discrimination and partial distinctions. One ground of discontent in
                            the Army, and on which they found the opinion, that justice is not intended to be done to them, is the delay in complying
                            with their requests—but with those acquainted with the deliberations of public bodies, and especially of so
                            mixed a Body as that of Congress, allowances will be made for slow determination—Every class of public
                            Crediters must know the inability of Congress to pay their demands, unless furnished with the means by the several States,
                            and the exertions of that body have not been wanting heretofore, to obtain the means though they have not produced the
                            desired effect—the measures now digesting will, there is good reason to expect, prove more efficacious, for obvious
                            reasons. Reports are freely circulated here that there are dangerous combinations in the Army, and within a few days past
                            it has been said, they are about to declare, they will not disband untill their demands are complied with. I trust these
                            reports are not well founded, and that the Army will exercise a while longer at least, the patient forbearance, which hath
                            hitherto so honourably distinguished them—to you it must be unnecessary to observe, that when once all confidence between
                            the civil and military authority is lost, by intemperate conduct or an assumption of improper power, especially by the
                            military body, the Rubicon is passed and to retreat will be very difficult, from the fears and jealousies that will
                            unavoidably subsist between the two bodies—To avoid therefore the adoption by the Army of any hasty and rash measure, should employ the attention, and draw forth the exertions of every worthy officer in it—for from
                            these alone can opposition be expected. The Ambition of some, and the presence of distress in others, may produce
                            dangerous combinations founded on the pretence that justice is delayed, and will be refused to them—the pretext is
                            plausable and insnareing, and may draw in to engagements the unsuspecting honest Soldier from which it will be difficult to
                            extricate himself, even when he sees the dangers they lead to. If there are Men in the Army who harbour wicked designs,
                            and are determined to blow the coals of discord, they will gradually endeavour to hurt the Reputation of those, averse to
                            their projects, and by sinister practices lessen their weight and influence among the Soldiery—I have lately heard there
                            are those who are abandoned enough to use their arts to lessen your reputation popularity in the Army, in hopes ultimately the weight
                            of your opposition will prove no obstacle to their ambitious designs—If this be true, and they are likely to succeed, I own
                            it will prove a bad prognostic of the future & I shall be among the number of those who entertain fears of the Army, and
                            doubt that Peace will not be followed by its usual blessings to America.Whether to temporise, or oppose with steady
                            unremitting firmness, what is supposed to be in agitation of dangerous tendency, or that may be agitated, must be left to
                            your own sense of propriety, and better judgment.
                        (With respect ot the business of Vermont I think you need not be uneasy from apprehensions that the Army or
                            any part of them will be employed to inforce a compliance with the act of the 5th of Decr last should
                            the people of vermont refuse a compliance with that demand at least for some time to come if ever. To go into detail upon
                            this matter wod be prolix and rather improper for the scope of a letter. It cannot be denied that the act of Congress of
                            the  of Augt opened the prospect to Vermont, of an acknowledgement
                            of their independence and admission into the union—altho’ it gave ground of hope, it was not conclusive, and the
                            legislature of Vermont absolutely rejecting the offer, and recommending to the people an inviolable adherence to their
                            union and encroachments on the adjoining States, (and which, as well as other unwarrantable acts they have unjustly
                            concealed from the public in their remonstrance) released Congress from their offer, and left them at liberty afterwards
                            to accept or refuse as they saw fit, when Vermont repenting of her conduct at a future period complied—A particular state
                            of things produced the act of Congress, a change of circumstances afterwards dictated the delay in determining on their
                            proposition, and the report of a Committee to whom it was referred—that Report authorises observations I decline to
                            make—this proceeding in Congress they Stile a violation of the Compact entered into with them. there always has been a
                            strong opposition to the claims of Vermont and their admission into the Union—Virginia has generally been among the number
                            of her opponents, not so much perhaps upon the question of independence as the impolicy of her admission into the Union,
                            while several very important questions of local concern remained undetermined, and untill these great points are settled
                            the consent of Virginia I expect will be withheld and if before obtained, it will be a sacrifice of her Opinion to the
                            peace and common weal of the U. States. If Vermont confines herself to the limits assigned her, and ceases to encroach
                            upon and disturb the quiet of the adjoining States, at the same time avoiding combinations or acts hostile to the U.
                            States, she may be at rest within her limits, and by patient waiting the convenient time, may ’ere long be admitted to the
                            priveleges of Union. The influence Vermont has gained in the Army and in some of the States that espouse her cause, do
                            little credit to the parties concerned, and to this influence is in a great measure to be ascribed the variable,
                            indecisive conduct of Congress, respecting the claim of that people. The remonstrance states the receipt of Official letters recommending a compliance with the act of Congress, and intimates yours to be
                            of the number, and that these communications influenced them to comply—The assertion is wrong as to yours and may be
                            equally false as to others, and is one proof among a variety of others of the disingenuity and want of candour in
                            Vermont—it exhibits also very little respect to this Body, when they ascribe their compliance to other motives than the
                            recommendation of Congress.)
                        Seven States have voted 5 years whole pay as the commutation for the half pay to the Officers—but the
                            resolution has not passed the House being postponed for the present from an opinion prevalent with many, that the consent
                            of nine States is necessary to give it validity—Delaware and Georgia are absent, were they represented, probably the vote
                            wod be sufficient.
                        That we shall have peace soon is almost reduced to a certainty—but my fears are it will not be attended with
                            those blessings generally expected—there are so many great questions very interesting to particular
                            states unsettld, which require speedy determination to preserve quiet, that it is difficult to avoid uneasy impressions
                                for their consequences—the present conjunctions perhaps, above all others America has experienced,
                            calls for good dispositions in the States, and moderation and wisdom in their Councils—may the Spirit of Union govern them
                            is the earnest wish of D. Sr yr aff. hum: Servt
                        
                            Jos: Jones
                        
                    